Citation Nr: 0423070
Decision Date: 07/19/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-38 684	)	DATE JUL 19 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right leg injury with right ankle fracture.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of exposure to herbicides, variously claimed as chronic folliculitis and skin disorders, to include soft tissue sarcoma.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a keloid on the left lateral neck, claimed as post-surgical scars.

6.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.


 REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to March 1971.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  An August 1995 rating decision denied a claim of entitlement to an evaluation in excess of 10 percent for hypertension.  The veteran timely disagreed with that determination in September 1995, and, following issuance of a statement of the case (SOC) in October 1995, the veterans timely substantive appeal was received later that same month.  

By a rating decision issued in March 1999, claims of entitlement to service connection for right leg injury with right ankle fracture, PTSD, skin disorders variously claimed as chronic folliculitis and sialadentitis, to include soft-tissue sarcoma, claimed as residuals of exposure to herbicides (Agent Orange), low back injury, and a keloid on the left lateral neck, claimed as scars due to surgery, were denied.  The veteran timely disagreed with those determinations, and, after a SOC was issued in July 1999, his timely substantive appeal was received in August 1999.

By a claim submitted in August 2000, the veteran sought service connection for asthma with chronic obstructive pulmonary disease (claimed as bronchitis or a lung disorder), for keloids on both breasts and both shoulders, for a puncture hole in the chest with drainage scars, and for a lateral chest scar.  By a November 2002 rating decision, those claims were denied.  The record before the Board does not reflect that the veteran has disagreed with or appealed these determinations.  To the extent that these claims are different than the claims addressed in the March 1999 rating decision on appeal, these claims are not before the Board for review at this time.

In his August 1999 substantive appeal, the veteran requested a Travel Board hearing.  The requested Travel Board hearing was conducted before the undersigned Acting Veterans Law Judge in September 2003.  

The appeals for service connection for right leg injury with right ankle fracture, PTSD, residuals of exposure to herbicides, variously claimed as chronic folliculitis and skin disorders, to include soft tissue sarcoma, a low back disorder, and for a keloid on the left lateral neck, claimed as post-surgical scars, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you, the veteran, if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the evidence and information required to substantiate the claim addressed in this decision, and all identified evidence has been obtained.

2.  The veterans hypertension is manifested primarily by diastolic blood pressure less than 100 and systolic blood pressure less than 200, but his hypertension requires continuous control with medication.


 CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2003); 38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim underlying this appeal was received in May 1995.  In that claim, the veteran contended that his service-connected hypertension had increased in severity since the March 1993 rating decision, the last prior rating decision.  

Preliminary Matter: Duties to Notify & to Assist

During the lengthy pendency of this claim for an increased evaluation for hypertension, approximately nine years, there have been numerous changes in laws governing veterans benefits, in VA regulations, and in the interpretation of laws and regulations governing veterans benefits.  One of the changes in the applicable law during the pendency of this claim was enactment in November 2000 of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefined the obligations of VA with respect to the duty to assist, and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  First, VA must notify the claimant of evidence and information necessary to substantiate his or her claim and inform the claimant whether he or she or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


Second, VA has a duty to assist the claimant in obtaining the evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that the duty to assist includes providing a medical examination or obtaining medical opinion if necessary to make a decision on the claim.  

The procedural history of this claim includes several actions under provisions preceding the VCAA and numerous actions under the VCAA.  In an August 1995 rating decision, the RO advised the veteran of the criteria governing evaluation of hypertension.  The veteran thereafter received an October 1995 SOC which reviewed the criteria for evaluation of hypertension, followed by a supplemental statement of the case (SSOC) in August 1996 and another in September 1997.  In February 1998, the RO issued a SSOC which advised the veteran that the criteria for evaluating the severity of hypertension had been revised, and informed the veteran of the new criteria.  Following VA examination conducted in June 1998, another SSOC was issued in August 1998.  

Following enactment of the VCAA, the veteran was again afforded additional opportunity to identify any relevant evidence or additional clinical providers.  In September 2002, the RO requested records from each additional provider identified by the veteran, and, in October 2002, the RO notified the veteran as to the status of the requests for records.  While these letters did not set out the provisions of the VCAA in detail, the veteran was informed generally of VAs duty to assist him and was informed of his responsibility to identify evidence.  Finally, in a June 2003 SSOC, the RO included the complete text of 38 C.F.R. § 3.159, as revised to incorporate the provisions of the VCAA.  In addition, that SSOC provided the complete text of the rating criteria for hypertension as revised and effective January 12, 1998.  

The veteran testified at a personal hearing conducted in April 1996 and testified in September 2003 before the Board, affording him an opportunity to identify any additional evidence he felt might be relevant to his claim for an increased evaluation for hypertension.  

The VCAA provides that the duty to assist includes providing any medical examination or obtaining a medical opinion if necessary to make a decision on the claim.  In this case, the VA clinical records reflect that, in addition to VA examinations, VA clinical records document numerous blood pressure readings from the time the veteran submitted his 1995 claim for an increase through September 2002.  The Board finds that the numerous blood pressure readings of record are more than sufficient to fully develop the veterans claim and to meet any and all duties to provide medical examination under the VCAA.  The duty to provide medical examination has been fulfilled.  

The many communications of record during the nearly 10 years that this claim for an evaluation in excess of 10 percent for hypertension has been on appeal, including communications associated with the Board remands, amply demonstrate that VA has complied with VCAA requirements to notify and assist the claimant.  It has been less than one year since the RO last advised the claimant of the provisions of the VCAA, in June 2003, but the VCAA does not bar the Board from completing appellate review of this claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, as noted in this case, the initial actions of the agency of original jurisdiction had been issued prior to enactment of the VCAA.  The veteran was advised of the enactment of the VCAA by the Board's May 2001 remand, the first action taken by VA after the VCAA was signed into law, and was advised of VAs duties or the provisions of the VCAA several times thereafter.

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claims addressed in this decision, the timing of the notice does not comply with the express requirements of the law as found by the CAVC in Pelegrini.  While the CAVC did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication.  Pelegrini, 17 Vet. App. at 428, 429.  

On the other hand, the CAVC acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant.  Id.  (The Secretary has failed to demonstrate that, in this case, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.) 

In light of these two findings on prejudice, the Board finds that the CAVC in Pelegrini has left open the possibility of a notice error being found to be non-prejudicial to a claimant.  To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice.  The only way the AOJ could provide such a notice in cases such as this, where an initial adjudicative determination was issued prior to enactment of the VCAA, and where the veteran submitted timely substantive appeal prior to enactment of the VCAA as well, would be to vacate all initial adjudicative determinations and substantive appeals which had not yet become the subject of a final adjudication when the VCAA was enacted, and would nullify the notice of disagreement and substantive appeal of the initial adjudication in this case that were filed by the appellant to perfect the appeal to the Board.  This would be an absurd result, and as such it is not a reasonable construction of 38 U.S.C.A. § 5103(a).  There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the CAVC, otherwise it would not have taken due account of the rule of prejudicial error in reviewing the Boards decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261(b)(2) that the Veterans Claims Court shall take due account of the rule of prejudicial error.)  

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJs decision.  As provided by 38 U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is affirmed by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration.  See 38 C.F.R. § 20.1104.  

There simply is no adverse determination, as discussed by the CAVC in Pelegrini, for the appellant to overcome in this case, since the initial determination was that the claims for neck and back disorders were not well-grounded, and the RO reviewed those claims on the merits after the May 2001 Remand.  See Pelegrini, 17 Vet. App. at 428, 429.  The VCAA requires that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing of the VCAA notice as to the claim for an increased evaluation addressed in this decision was harmless error.  While the notice of enactment of the VCAA provided to the appellant was not given prior to the first AOJ adjudication of the claim, the veteran was notified of the criteria for an increased evaluation at the time of the initial evaluation, and was notified of revision to the governing regulation soon after that regulation became effective, and was notified of the VCAA, including the complete provisions of 38 C.F.R. § 3.159, prior to transfer of the claim to the Board for appellate review.  The content of the notices provided and in the SSOCs fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to submit evidence and argument in support of his claim, and to respond to VA notices.  The Board finds that there is no prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  

This new fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  The June 2003 SSOC included the full text of 38 C.F.R. § 3.159, so the veteran was advised that he should submit any evidence he had.  The record reflects that the veteran was afforded numerous opportunities to identify or submit evidence, and that he did submit numerous statements describing evidence he felt might be relevant.  The Board finds that the many notifications of record are adequate to notify the veteran that he should submit or identify any evidence he had regarding his claim, particularly when considered in the context of the lengthy process of claim development in this case, approximately nine years.  

The Board finds that VA has done everything reasonably possible to assist the claimant.  Adjudication of the claim may proceed, consistent with the VCAA.  The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has fully satisfied its duties to inform and assist the veteran as to the claim addressed in this decision in this case.  

Factual background

The veteran was awarded service connection for hypertension by a March 1993 rating decision, and a 10 percent disability evaluation was initially assigned, effective in April 1992.  In May 1995, the veteran sought an increased evaluation in excess of 10 percent.  That May 1995 claim underlies this appeal.

VA clinical records beginning in 1992 are associated with the claims files.  The VA clinical records are replete with recorded blood pressure readings.  There are several hundred blood pressure readings in these clinical records.  The summary of the evidence presented below includes four or more examples of the veterans blood pressure for each year from May 1994 (one year prior to the veterans formal claim) through May 2002.  Blood pressure readings are normally expressed in millimeters of mercury (mm/Hg).  In order to simplify the discussion of the evidence, the Board has not included the abbreviation mm/Hg after each blood pressure reading described in this decision.

VA clinical records disclose the following blood pressure readings:  January 1994, 160/110; February 1994, 148/90; May 1994, 128/90; July 1994, 130/80; January 1995, 160/110; February 1995, 170/102; May 1995, 110/70; July 1995, 143/83; August 1995, 160/94; November 1995, 138/92; January 1996, 144/81; February 1996, 113/62; March 1996, 153/91; October 1996, 152/83; January 1997, 147/84; February 1997, 149/77; April 1997, 132/80; August 1997, 153/79; January 1998, 148/96.

Private inpatient treatment records dated in March 1998 disclose a blood pressure of 142/86 at the time of the veterans admission for complaints of chest pain.  During a Bruce protocol treadmill stress examination, the veterans resting systolic blood pressure was 110, with a heart rate of 88.  Blood pressure readings of 110/70, 120/76, and 150/66, were recorded during the stress test.  A blood pressure reading of 170/76 was noted shortly before the veteran's stress test was terminated due to fatigue and shortness of breath.  Following two minutes of recovery, his blood pressure was 150/80, and at the end of three minutes, it was 130/82.  The report of that March 1998 stress test examination states that the veterans blood pressure response was normal.

VA outpatient treatment records from January 1999 to December 2001 disclose the following blood pressures:  January 1999, 147/93; August 1999, 123/83; October 1999, 163/79; November 1999, 163/87; March 2000, 140/70; May 2000, 133/68; May 2001, 161/70; August 2001, 130/80; October 2001, 155/74; December 2001, 160/70.  

VA outpatient treatment notes dated in April 2002 reflect that the veterans blood pressure was 144/70.  The veteran reported that his blood pressure was running above 150 (systolic) at home and that he had run out of some blood pressure medications due to financial constraints.  In May 2002, his blood pressure was 144/67; when rechecked, it was 133/68.

Applicable laws and regulations

The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 117 (1999).

When the veteran submitted his claim in 1995, the criteria used to evaluate hypertensive vascular disease (essential arterial hypertension) provided that a 60 percent rating was warranted for diastolic pressure predominantly 130 or more and severe symptoms.  A 40 percent rating was provided for diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 20 percent rating was provided for diastolic pressure predominantly 110 or more with definite symptoms.  A 10 percent rating was provided for diastolic pressure predominantly 100 or more.  Note 1: For the 40 percent and 60 percent ratings under code 7101, there should be careful attention to diagnosis and repeated blood pressure readings.
Note 2: When continuous medication is shown necessary to control hypertension with a history of diastolic pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (1995).

During the pendency of this appeal, the criteria for evaluating diseases of the cardiovascular system were changed, effective January 12, 1998.  62 Fed. Reg. 65,207-65,224 (1997).  Where regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise, except that revised criteria may not be applied earlier than their effective date.  38 U.S.C.A. § 5110; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO completed an initial review and provided a discussion of the new criteria in several SSOCs issued in this case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the current, "new," criteria, a 10 percent evaluation is assignable for diastolic blood pressure of predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assignable for diastolic blood pressure of predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assignable for diastolic blood pressure of predominantly 120 or more.  A 60 percent evaluation is assignable for diastolic blood pressure of predominantly 130 or more.38 C.F.R. § 4.104, DC 7101 (2003).

Rating hypertension under either the old criteria or under the new criteria relies essentially on the recorded diastolic pressure or systolic pressure as reflected in the applicable alternative ratings from 10 to 60 percent.  Although the new criteria, as in effect from January 1998, appear to allow additional consideration of systolic blood pressure as well as consideration of diastolic blood pressure to warrant an increased evaluation, the veterans systolic blood pressures were not above 200 during the pendency of this claim, and thus do not warrant an increased evaluation in excess of 10 percent under either version of the criteria at any time relevant to this claim.  Thus, the veteran is not entitled to a more favorable result under one version of the regulation than under the other version of DC 7101.  

Analysis

Service connection is in effect for hypertension, and that disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The private and VA clinical inpatient and outpatient records include sufficient detail for evaluation under the applicable criteria.  

Applying the medical evidence to the applicable criteria, it is clear that the veteran occasionally had a diastolic blood pressure in excess of 100, one criterion for a 10 percent evaluation, and his diastolic blood pressure was 110 on at least three occasions.  However, the criteria provide that a diagnostic blood pressure predominantly in excess of 110 is required for a 20 percent evaluation.  The preponderance of the evidence establishes that the veterans diastolic blood pressure was predominantly less than 100.  

The Board notes that the veteran has provided additional clinical examples of occasions on which his diastolic blood pressure was 110 or higher, but those examples are primarily prior to May 1995, when he submitted the claim currently on appeal.  The Board further notes that clinical evidence of diastolic blood pressures in excess of 110 is not present in the one-year period prior to the veterans formal claim in May 1995.  See 38 C.F.R. § 3.400(o).  

The clinical evidence establishes that the veteran occasionally had a systolic blood pressure in excess of 160, the criterion for a 10 percent evaluation based on systolic blood pressure, but the clinical evidence is devoid of systolic blood pressure readings in excess of 200, the criterion for a 20 percent evaluation based on systolic blood pressure.  

The Board concludes that the criteria for an evaluation in excess of 10 percent for the veterans hypertension have not been met at any time during the pendancy of this appeal, or in the year prior to the veterans appeal, under either the current or previous rating criteria.  Moreover, there is no evidence that the veterans symptoms, overall, met the criteria for an evaluation in excess of 10 percent at any time during the pendency of the appeal, although the veteran clearly required continuous use of medications to keep the symptoms under control.  Although the veteran argues that an increase in his medication warrants a rating increase, the records show that the veterans blood pressure is predominantly well within the criteria for a 10 percent evaluation.  The regulations do not provide that an increase in medication, without other symptomatology of increased severity of hypertension, warrants an increased evaluation.  The record did not show any examiner confirming definite, moderately severe or severe symptoms in addition to the recorded blood pressure.  Such symptoms as represented in the adjectival terms were elements in the incremental ratings above 10 percent under the criteria in effect prior to January 1998.

In this case, the RO considered whether the veteran was entitled to an extraschedular evaluation in excess of 10 percent for hypertension, advised the veteran of the provisions of 38 C.F.R. § 3.321, and discussed its application to the veteran's case on several occasions.  The Board has also considered whether there is evidence of factors suggesting that the veteran was more disabled than other veterans with a 10 percent evaluation for hypertension, or that his disability presented an unusual disability picture or factors not encompassed with the rating criteria for the 10 percent evaluation.  In particular, the Board has considered whether there is medical evidence that the medications required to control the veterans blood pressure have resulted in side effects.  However, the clinical records are devoid of such evidence.  The Board agrees with the ROs determination that an extraschedular evaluation in excess of 10 percent is not warranted.  

Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  The appeal for an evaluation in excess of 10 percent for hypertension must be denied.  


ORDER

The appeal for a disability evaluation in excess of 10 percent for hypertension is denied.


REMAND

At his September 2003 hearing before the Board, the veteran testified that, while stationed in Vietnam, he fell into a deep hole, was knocked unconscious, and incurred leg, ankle, and low back injuries.  He testified that he was treated at the 3d Field Hospital, Saigon, following field treatment from the 23rd Artillery Group Aid Station.  He further testified that he was treated for these disorders at Fort Ord.  As the veteran has testified that this incident was the stressor that caused him to develop psychiatric problems in service, and PTSD, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be deferred until development of evidence of this incident is completed.  

He testified that he received post-service treatment of the claimed leg, ankle, and back disorders from a physician identified as Dr. J.C. in Oakland (T. 5) and testified that he was treated by Kaiser (Permanente) in Oakland for right leg, low back, and neck disorders.  The veteran further testified that his employment records from the Naval Supply Center, Oakland, California might also support his claim.  Further efforts to obtain these records should be undertaken.

The service medical records associated with the claims file reflect outpatient treatment notes from the 3d Field Hospital, Saigon, but disclose no treatment of any fracture or orthopedic injury other than a soft tissue injury to the left knee in November 1968.  However, as the veteran has testified that there are additional service medical records available, an additional attempt to obtain the identified records should be made.  

The Board further notes that the veteran's separation examination refers to a history of nervousness, so it is possible that additional psychiatric or counseling records which have been filed separately from the veterans service clinical records may be available.  An attempt to obtain such records, if available, should be undertaken.  In addition, the veteran's service personnel and administrative records, to include records of all personnel evaluations, any military justice records, or any other available service records, should be sought.  Records of any treatment at Fort Ord other than the veterans separation examination and evaluation of the veterans blood pressure, which are already associated with the claims files, should be sought.  

If the veteran is able to identify a three-month period in which he believes the incident in which he was injured occurred, daily unit records or sick records should be sought; the Board notes that, without further identification of the time period, it would be fruitless to request any type of daily records, since the U.S. Armed Services Center for Research of Unit Records (USASCRUR) is unable to provide records for periods in excess of three months.  

Court decisions during the pendency of this claim have continued to define the interpretation of the Veterans Claims Assistance Act of 2000 (VCAA) and the provisions of that Act.  See, e.g., Disabled Am. Veterans. v. Secy of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given these decisions, the claims file should be reviewed to determine whether any additional actions or notice is required to comply with that act.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Provide any additional notification required under the VCAA to the veteran as to the evidence required to substantiate his claims, or as to which portions of the evidence he is responsible for and what evidence VA will assist him to obtain or develop, and specifically notify the veteran that he should provide or identify any evidence which is not already of record which he believes might be relevant to establish any claim.  

(b) Any notice given, or action taken thereafter, must also comply with the holdings of DAV, supra, and Quartuccio, supra, as well as any other controlling guidance provided after the issuance of this Board decision.  

2.  Ask the National Personnel Records Center (NPRC) to search for additional service medical records for the veteran, in particular, separately-filed records from the 3d Field Hospital, Saigon, or any clinic associated with that hospital, and at the hospital facility serving Fort Ord, including any clinics associated with that facility.  

NPRC should also search for any separately-filed psychiatric records for the veteran, including in Vietnam and at Fort Ord.  In addition, NPRC should search for administrative records, military justice records, personnel evaluations, or any other available military clinical, personnel, or administrative service record.  Records from any additional facility the veteran identifies during the development afforded above should also be requested.  

If additional records are available but have not been released for any reason, such as because additional or special authorization is required, ask NPRC to state what types of additional records are available and what NPRC would require in order to release the records.  If no inpatient or psychiatric treatment records are located, or if they have been destroyed, ask for specific confirmation of that fact.

3.  Request that the veteran identify the dates he was employed at the Naval Supply Center, and request any employment records, including sick leave records or employment medical examinations or treatment records.  If the veteran is able to identify any employers other than the Naval Supply Center, particularly employers proximate to his service separation, employment records from those employers should also be sought.  

4.  If possible, based on personnel records obtained or any information provided or identified by the veteran, request the U.S. Armed Services Center for Research of Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, Springfield, Virginia 22150-3197 (formerly the Environmental Support Group), to search for morning reports, sick call reports, or any other available reports of unit daily activity for the veterans unit, or records from any system of records the service department identifies as a possible resource for determining the daily, weekly, or monthly movements of a servicemember, as such records might corroborate the veterans statements regarding an injury in service.

5.  The veteran should be afforded the opportunity to more specifically identify Dr. J.C., especially his address, and dates of treatment at Kaiser Permanente, so that any records available from Kaiser which have not yet been associated with the claims files may be sought.  

6.  The veteran should be advised to submit or identify alternative evidence regarding the onset of observable symptoms of right leg injury with right ankle fracture, PTSD, residuals of exposure to herbicides, variously claimed as chronic folliculitis and skin disorders, to include soft tissue sarcoma, a low back disorder, and for a keloid on the left lateral neck, especially symptoms observed proximate to his service separation, including, but not limited to, statements from co-workers, friends, or others who may have observed relevant symptoms, or records such as reports of examinations for employment purposes, employment medical records, reports of insurance examinations, or any other evidence which might substantiate the claimants contentions, such as any letters or other evidence of a fall into a hole, with injury, while in service.  

7.  Regardless of the veterans response, the VBA AMC should obtain all outstanding VA treatment reports.

8.  If VA is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  

9.  The AMC should review the file and make a determination as to whether the veteran is a veteran of combat, whether any stressors, either combat or non-combat, has been corroborated.  If, but only if, there are combat stressors or corroborated non-combat stressors, to include falling into a deep hole, those stressors should be identified and summarized by the AMC, and the veteran should be afforded VA psychiatric examination.  The examination should be conducted with consideration of the criteria for post-traumatic stress disorder.  The examination report should include a detailed account of all pathology found to be present.  If a diagnosis of post-traumatic stress disorder is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence upon which they relied to establish the existence of the stressor(s).  The report of examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests including psychological testing are to be accomplished.  The diagnosis should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner.

10.  If the above development discloses evidence that the veteran sustained an injury to the right leg, right ankle, or back in service, or that he was knocked unconscious during service, afford the veteran VA examination of the right leg, right ankle, and back, and request that the examiner provide an opinion as to whether it is at least as likely as not that a current right leg, right ankle, or back disorder was incurred in or is etiologically related to the veterans service or any incident thereof.

11.  The veteran should be afforded VA examination of the skin, and opinion should be obtained as to whether a keloid noted at the time of the veterans service induction was aggravated in service, including as a result of surgical treatment.  Opinion as to whether it is at least as likely as not that the veteran has a current skin disorder, to include folliculitis, sialadenitis, or soft-tissue sarcoma which was incurred in service or is at least as likely as not to have resulted from exposure to herbicides (Agent Orange).

12.  Thereafter, the VBA AMC should review the claims file to ensure that all of the requested development has been completed.  In addition, the VBA AMC must review the claims file to ensure that any other notification and development action required by the VCAA are completed.

13.  After undertaking any further development deemed essential in addition to that specified above, the claim for service connection should be readjudicated.  If any claim for service connection is not granted, a supplemental statement of the case (SSOC) should be issued.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claims currently on appeal.  A reasonable period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for final appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

